DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.
In re page 7, Applicant argues that the submitted abstract remedies the deficiencies identified in the prior office action. However, no such abstract has been submitted.
In re pages 7-8, Applicant argues that claim elements should not be interpreted under 35 U.S.C. 112(f). 
In response, the Examiner respectfully disagrees. An interpretation under 112(f) is given when a generic placeholder is modified by functional language typically linked with a phrase such as “configured to.” See MPEP § 2181. Applicant uses generic placeholders (e.g., un-packer, regenerator, synthesizer, and packer) coupled with functional language (e.g., to unpack the video, to regenerate pictures, to synthesize a picture, to pack a video). Furthermore, the generic placeholders are not modified by sufficient structure. Thus, an interpretation under 35 USC 112(f) is required.
Applicant’s additional arguments, filed November 17, 2021, are noted; however, these arguments are moot in view of new grounds of rejection discussed below.

Specification
The abstract of the disclosure is objected to because it contains more than one paragraph. The abstract must be contained in a single paragraph of 150 words or less.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional 
“an un-packer configured to un-pack the video” (claim 1);
“a view regenerator configured to regenerate pictures…” (claim 2);
“a view synthesizer configured to synthesize a picture…” (claim 2); and
“a packer configured to pack a video” (claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 2015/0222928, already of record, referred to herein as “Tian”) in view of Chupeau et al. (US 2021/0195162, referred to herein as “Chupeau”).

Regarding claim 1, Tian discloses: An apparatus for receiving a video (Tian: Fig. 4, paragraph [0082], disclosing a video decoder), the apparatus comprising:
a decoder configured to decode video and signaling information for the video (Tian: Fig. 4, disclosing a decoder; paragraphs [0083] through [0086], disclosing that the decoder receives and decodes an encoded video signal; paragraph [0157], disclosing parsing of syntax during decoding); and
an un-packer configured to un-pack the video (Tian: paragraph [0332], disclosing frame unpacking of multi-view video; Figs. 16 and 17, paragraphs [0157] and [0158], disclosing parsing of syntax—e.g., metadata—to determining decoding parameters; paragraphs [0161] through [0164], disclosing unpacking of tiles based on the signaled syntax to determine views of the multi-view video),
wherein the video is reconstructed based on the signaling information (Tian: Fig. 4, paragraphs [0082] through [0086], disclosing decoding to generate an output picture—e.g., a reconstructed video; paragraph [0348], disclosing decoding of packed pictures for video reconstruction)…
Tian does not explicitly disclose: wherein the signaling information includes patch information for the video including position information for patches for a view in the video and identifier information for the patches in the video.
However, Chupeau discloses: wherein the signaling information includes patch information for the video including position information for patches for a view in the video and identifier information for the patches in the video (Chupeau: paragraph [0059], disclosing coding of multi-view video as texture information and geometry information; paragraph [0056], disclosing patch information associated with the geometry; paragraphs [0102] through [0104], disclosing a patch atlas with patch data item comprising data mapping a depth patch with corresponding color pixel area in the image—e.g., identifier information for the patches).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the patch information of Chupeau in the video receiving apparatus of Tian.


Regarding claim 2, Tian and Chupeau disclose: The apparatus of claim 1, the apparatus further comprising:
a view regenerator configured to regenerate pictures for viewing position from the un-packed pictures based on reconstruction parameters (Tian: paragraphs [0161] through [0164], disclosing unpacking of tiles based on the signaled syntax to determine views of the multi-view video; paragraph [0108], disclosing separation of each view using the decoded pictures and syntax); and
a view synthesizer configured to synthesize a picture of a target viewing position from the regenerated pictures based on view synthesis parameters (Tian: paragraphs [0366] and [0367], disclosing generation of interpolated views for display based on a user input selecting a particular viewing position of a 3D representation),
wherein the view regenerator further performs:
generating a center view from a reference view in the un-packed pictures based on center view generation information in the viewing position information; and regenerating a regenerated view from the center view and a sparse view in the un-packed pictures (Chupeau: paragraphs [0083] and [0093], disclosing use of a center view in the multi-view encoding process).
The motivation for combining Tian and Chupeau has been discussed in connection with claim 1, above.

Regarding claim 3, Tian and Chupeau disclose: The apparatus of claim 2, wherein the regenerated view is regenerated by using a reference view in the un-packed pictures and unpredicted areas for the regenerated view is filled with the sparse view (Chupeau: paragraphs [0083] and [0093], disclosing use of a center view in the multi-view encoding process; paragraph [0118], disclosing reconstruction of corresponding parts of a 3D scene).
The motivation for combining Tian and Chupeau has been discussed in connection with claim 1, above.

Regarding claim 4, Tian and Chupeau disclose: The apparatus of claim 2, wherein the regenerating generates a first regenerated view based on the center view and a first sparse view from the un-packed pictures, and further generates a second regenerated view based on at least one of the first regenerated view or the center view and a second sparse view from the un-packed pictures (Chupeau: paragraphs [0083] and [0093], disclosing use of a center view in the multi-view encoding process; paragraph [0118], disclosing reconstruction of corresponding parts of a 3D scene; paragraph [0086], disclosing regeneration of multiple views).
The motivation for combining Tian and Chupeau has been discussed in connection with claim 1, above.

Regarding claim 5, Tian and Chupeau disclose: The apparatus of claim 2, the apparatus further performs: regenerating a regenerated sparse view based on a reference sparse view and a pruned sparse view from the un-packed pictures, and regenerating a regenerated view based on the center view and the regenerated sparse view (Chupeau: paragraphs [0083] and [0093], disclosing use of a center view in the multi-view encoding process; paragraph [0118], disclosing reconstruction of corresponding parts of a 3D scene; paragraph [0086], disclosing regeneration of multiple views).
The motivation for combining Tian and Chupeau has been discussed in connection with claim 1, above.

claim 6, Tian and Chupeau disclose: The apparatus of claim 2, the apparatus further performs: regenerating a regenerated sparse view based on a reference sparse view from the un-packed pictures, and regenerating a regenerated view based on the regenerated sparse view and the center view (Chupeau: paragraphs [0083] and [0093], disclosing use of a center view in the multi-view encoding process; paragraph [0118], disclosing reconstruction of corresponding parts of a 3D scene; paragraph [0086], disclosing regeneration of multiple views).
The motivation for combining Tian and Chupeau has been discussed in connection with claim 1, above.

Regarding claim 7, Tian and Chupeau disclose: The apparatus of claim 2, the apparatus further performs: regenerating a temporally generated view based on the center view and a sparse view from the un-packed pictures, regenerating an estimated sparse view based on the temporally generated view, and regenerating a regenerated view based on the estimated sparse view and the center view (Chupeau: paragraphs [0083] and [0093], disclosing use of a center view in the multi-view encoding process; paragraph [0118], disclosing reconstruction of corresponding parts of a 3D scene; paragraph [0086], disclosing regeneration of multiple views; Tian: paragraph [0332], disclosing temporally downsampled views to be packed into a frame for encoding).
The motivation for combining Tian and Chupeau has been discussed in connection with claim 1, above.

Regarding claim 8, Tian and Chupeau disclose: The apparatus of claim 2, the apparatus further performs: regenerating a regenerated view based on the center view and a sparse view from the un-packed pictures, and synthesizing a regenerated view based on the center view and the regenerated view (Chupeau: paragraphs [0083] and [0093], disclosing use of a center view in the multi-view encoding process; paragraph [0118], 
The motivation for combining Tian and Chupeau has been discussed in connection with claim 1, above.

Regarding claim 9, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 10, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 11, Tian and Chupeau disclose: An apparatus for transmitting video data (Tian: Fig. 3, paragraph [0073], disclosing a video encoder), the apparatus comprising:
	a packer configured to pack a video (Tian: Fig. 1, paragraph [0063], disclosing tile of pictures associated with different multi-view viewing positions; Fig. 35, paragraph [0346], disclosing packing of frames into a single interleaved frame);
	an encoder configured to encode the video and signaling information for the video (Tian: Fig. 35, paragraph [0346], disclosing encoding of the video sequence with packed frames based on SEI messages—e.g., signaling information),
	wherein the signaling information includes patch information for the video including position information for patches for a view in the video and identifier information for the patches in the video (Chupeau: paragraph [0059], disclosing coding of multi-view video as texture information and geometry information; paragraph [0056], disclosing patch information associated with the geometry; paragraphs [0102] through [0104], 
	The motivation for combining Tian and Chupeau has been discussed in connection with claim 1, above.

Regarding claim 12, Tian and Chupeau disclose: The apparatus of claim 11, wherein the apparatus further comprising a pre-processor performing: generating a center view picture from the video data for the viewing positions and center view generation information, synthesizing an intermediate view picture from the video data and generating pre-regeneration information, pruning redundancy between the center view, a source view picture or an intermediate view picture, the redundancy-pruned pictures including sparse view pictures, sparse view pruning redundancy between the sparse view pictures and generating sparse view regeneration information, packing the pruned sparse view picture, encoding the packed pictures, the center view generation information, the pre-regeneration information and the sparse view regeneration information (Chupeau: paragraphs [0083] and [0093], disclosing use of a center view in the multi-view encoding process; paragraph [0118], disclosing reconstruction of corresponding parts of a 3D scene; paragraph [0086], disclosing regeneration of multiple views).
The motivation for combining Tian and Chupeau has been discussed in connection with claim 1, above.

Regarding claim 13, the claim recites analogous limitations to claim 11, above, and is therefore rejected on the same premise.

Regarding claim 14, Tian and Chupeau disclose: The method of claim 13, the method further comprising: generating a center view picture from the video data for the viewing positions and center view generation information, synthesizing an intermediate view picture from the video data and generating pre-regeneration information, pruning redundancy between the center view, a source view picture or an intermediate view picture, the redundancy-pruned pictures including sparse view pictures, sparse view pruning redundancy between the sparse view pictures and generating sparse view regeneration information, packing the pruned sparse view picture, encoding the packed pictures, the center view generation information, the pre-regeneration information and the sparse view regeneration information (Chupeau: paragraphs [0083] and [0093], disclosing use of a center view in the multi-view encoding process; paragraph [0118], disclosing reconstruction of corresponding parts of a 3D scene; paragraph [0086], disclosing regeneration of multiple views).
The motivation for combining Tian and Chupeau has been discussed in connection with claim 1, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484